Exhibit 4.1 RIGHTS AGREEMENT FRED’S, INC. and REGIONS BANK Rights Agent Dated as of October 10, 2008 TABLE OF CONTENTS Section 1. Definitions 1 Section 2. Appointment of Rights Agent 3 Section 3. Issue of Right Certificates 3 Section 4. Form of Right Certificates 4 Section 5. Countersignature and Registration 5 Section 6. Transfer, Split Up, Combination and Exchange of Right Certificates; Mutilated, Destroyed, Lost or Stolen Right Certificates 5 Section 7. Exercise of Rights; Purchase Price; Expiration Date of Rights 6 Section 8. Cancellation and Destruction of Right Certificates 6 Section 9. Availability of Preferred Shares 7 Section 10. Preferred Shares Record Date 7 Section 11. Adjustment of Purchase Price, Number of Shares or Number of Rights 7 Section 12. Certificate of Adjusted Purchase Price or Number of Shares 11 Section 13. Consolidation, Merger or Sale or Transfer of Assets or Earning Power 11 Section 14. Fractional Rights and Fractional Shares 12 Section 15. Rights of Action 13 Section 16. Agreement of Right Holders 13 Section 17. Right Certificate Holder Not Deemed a Stockholder 13 Section 18. Concerning the Rights Agent 14 Section 19. Merger or Consolidation or Change of Name of Rights Agent 14 Section 20. Duties of Rights Agent 15 Section 21. Change of Rights Agent 16 Section 22. Issuance of New Right Certificates 17 Section 23. Redemption 17 Section 24. Exchange 17 Section 25. Notice of Certain Events 18 Section 26. Notices 18 Section 27. Supplements and Amendments 19 Section 28. Successors 19 Section 29. Benefits of this Agreement 19 Section 30. Determinations and Actions by the Board of Directors 20 Section 31. Severability 20 Section 32. Governing Law 20 Section 33. Counterparts 20 Section 34. Descriptive Headings 20 Section 35. Force Majeure 20 Section 36. USA PATRIOT ACT 20 Section 37. Representations and Warranties 20 Exhibit A 22 Exhibit B 26 Exhibit C 29 Exhibit D 30 Agreement, dated as of October 10, 2008, between Fred’s, Inc., a Tennessee corporation (the “Company”), and Regions Bank, an Alabama banking corporation, as rights agent (the “Rights Agent”). The Board of Directors of the Company has authorized and declared a dividend of one preferred share purchase right (a “Right”) for each Common Share (as hereinafter defined) of the Company outstanding at the close of business on October 12, 2008 (the “Record Date”), each Right representing the right to purchase one one-hundredth of a Preferred Share (as hereinafter defined), upon the terms and subject to the conditions herein set forth, and has further authorized and directed the issuance of one Right with respect to each Common Share that shall become outstanding between the Record Date and the earliest of the Distribution Date, the Redemption Date and the Final Expiration Date (as such terms are hereinafter defined). Accordingly, in consideration of the premises and the mutual agreements herein set forth, the parties hereby agree as follows: Section 1.Definitions. For purposes of this Agreement, the following terms have the meanings indicated: (a) “Acquiring Person” shall mean any Person (as such term is hereinafter defined) who or which, together with all Affiliates (as such term is hereinafter defined) and Associates (as such term is hereinafter defined) of such Person, shall be the Beneficial Owner (as such term is hereinafter defined) of 15% or more of the Common Shares (as such term is hereinafter defined) of the Company (as such term is hereinafter defined) then outstanding, but shall not include (1) the Company, (2) any Subsidiary (as such term is hereinafter defined) of the Company, or (3) any employee benefit plan of the Company or of any Subsidiary of the Company, or any entity holding Common Shares for or pursuant to the terms of any such plan.
